DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 11/27/20.  Claims 1, 6-7, and 11 were amended; claims 2, 4-5, 8-10, and 14-20 were cancelled.  Claims 1, 3, 6-7, and 11-13 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see pages 6-13 of Remarks, filed 11/27/20, with respect to the rejections of claims 1, 3, and 5-16 under 35 U.S.C. 103(a) in view of JP 11-122849 to Nishiyama et al. (“Nishiyama”, Machine Translation provided previously), US Pat. 5,146,146 to Samann (“Samann”), and US Pat. 3,942,055 to Hoffmeyer (“Hoffmeyer”) have been fully considered and are persuasive.  Therefore, the rejections of claims 1, 3, and 5-16 under 35 U.S.C. 103(a) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1, 3, 6-7, and 11-13 under 35 U.S.C. 103(a) are made in view of Nishiyama (JP 11-122849), Samann (US Pat. 5,146,146), and Hoffmeyer (US Pat. 3,942,055) as necessitated by amendment.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 3, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-122849 to Nishiyama et al. (“Nishiyama”, Machine Translation provided previously) in view of US Pat. 5,146,146 to Samann (“Samann”) and US Pat. 3,942,055 to Hoffmeyer (“Hoffmeyer”). 
Regarding claim 1,
Nishiyama discloses a single phase induction motor [¶0002], comprising: 
a stator, comprising: 
a stator core (10); and 
a stator winding (comprising primary winding 20 and secondary winding 22), disposed on the stator core [Fig. 1; ¶0023]; and 
a rotor, rotationally fitted with the stator, wherein the rotor is of a cage type structure [¶0016], 
wherein an inner hole is formed inside the stator core to allow the rotor to pass through the inner hole [Fig. 1; ¶0016], 
wherein the stator core comprises two first outer edges (B) opposite and parallel to each other and two second outer edges (A) opposite and parallel to each other, the two second outer edges being substantially orthogonal to the two first outer edges,
wherein the stator core defines four winding slot groups for accommodating the stator winding, 
wherein each of four winding slot groups comprises four first slots (16) and two second slots (16), 

wherein the stator core has four corners at outer edges thereof (at 18), each of the four corners being located at an intersection of a corresponding one of the two first outer edges and a corresponding one of the two second outer edges that are orthogonal to each other, and 
wherein the second slots of the four winding slot groups are opposite to the four corners at the outer edges of the stator core, respectively [see annotated Figure 1 below; ¶0021].  
As illustrated in annotated Figure 1 of Nishiyama below, it can be seen that the stator core comprises two first outer edges (B) opposite and parallel to each other and two second outer edges (A) opposite and parallel to each other, the two second outer edges being substantially orthogonal to the two first outer edges [see annotated Figure 1 of Nishiyama below; ¶0035].

    PNG
    media_image1.png
    322
    352
    media_image1.png
    Greyscale

Nishiyama (JP 11-122849): Figure 1 -- annotated
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). [see MPEP 2144.04(IV)(A)].
Nishiyama teaches that the induction motor has four poles [¶0007], not two poles as defined by claim 1.  Additionally, Nishiyama does not explicitly teach that the 
Nishiyama does not explicitly teach that said motor is used in a washing machine as claimed.  However it is old and well known in the art to utilize such a single phase induction motor as defined by claim 1 to drive rotation of a drum within a washing machine.  For example, Samann teaches that such a single phase inductor motor is utilized in washing machines, normally to be operated at two different speeds for high speed tumbling and low speed washing [col. 1, lines 40-60].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the single phase induction motor according to claim 1 in a washing machine, as taught by 
Nishiyama does not explicitly teach the dimensions of the stator core as claimed, specifically wherein a distance between the two first outer edges (L1) is 116 + 5 mm (i.e. 4.57 + 0.2 in) and a height of the stator core in an axial direction is 35 + 2.5 mm (i.e. 1.38 + 0.1 in).  Hoffmeyer similarly discloses a motor stator comprising a stator core (10), wherein the exemplary stator core comprises two first outer edges (12, 13) opposite and parallel to each other and two second outer edges opposite and parallel to each other, wherein a distance between the two first outer edges (A = 4.25 in) is less than a distance between the two second outer edges (B = 4.883 in), wherein the distance between the two first outer edges (A) is 4.25 inches (i.e. 108 mm) [see Fig. 1; col. 4, lines 14-24; col. 5, lines 41-64] and a height of the stator core in an axial direction is alternately 1.5 inches (38.1 mm) or 1.75 inches (44.5 mm) [col. 6, lines 25-65].  Therefore the distance between the two first outer edges (A) and a height of the stator core in an axial direction would be obvious as being known result effective variables, as they would affect the performance of the motor as well as the raw material requirements [Hoffmeyer: col. 5, line 41 – col. 7, line 49], as is thus obvious to determine an optimal/workable distance between the two first outer edges and axial height of the stator core through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the distance between the two first outer edges and the height of the stator core by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see In re rose, 105 USPQ 237 (CCPA 1955). [see MPEP 2144.04(IV)(A)].
Regarding claim 3,
Nishiyama in view of Samann and Hoffmeyer discloses the washing machine according to claim 1, but does not explicitly teach that a ratio of a diameter of the inner hole to the distance between the two first outer edges is less than or equal to 0.49:1.  However it would have been an obvious matter of design choice to utilize such a ratio less than or equal to 0.49:1, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). [see MPEP 2144.04(IV)(A)].
Regarding claim 6,
Nishiyama in view of Samann and Hoffmeyer discloses the washing machine according to claim 1, wherein Nishiyama teaches that in the same winding slot group, 
Regarding claim 7,
Nishiyama in view of Samann and Hoffmeyer discloses the washing machine according to claim 1, but does not explicitly teach that a ratio of a slot surface area of each second slot to that of each first slot is greater than or equal to 1.36:1.  However it would have been an obvious matter of design choice to utilize such a ratio greater than or equal to 1.36:1, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). [see MPEP 2144.04(IV)(A)].
Regarding claims 11-13,
Nishiyama in view of Samann and Hoffmeyer discloses the washing machine according to claims 5-7, Nishiyama teaches that the stator winding comprises a primary winding (20) and a secondary winding (22), the first slots are each provided with the primary winding or the secondary winding therein, the second slots are each provided with at least one of the primary winding or the secondary winding therein [Fig. 1; ¶0023, ¶0026].
Conclusion
6.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.                     
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                     
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711